
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4



BOISE CASCADE CORPORATION

1982 EXECUTIVE OFFICER DEFERRED COMPENSATION PLAN

(As Amended Through September 26, 2003)


        1.     Purpose of the Plan. The purpose of the Boise Cascade Corporation
1982 Executive Officer Deferred Compensation Plan (the "Plan") is to further the
growth and development of Boise Cascade Corporation (the "Company") by providing
executive officers of the Company the opportunity to defer a portion of their
compensation and thereby encourage their productive efforts.

        2.     Definitions.

        2.1   Change in Control. A Change in Control shall be deemed to have
occurred if:

        (a)   Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities, and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Section 2.1(c)(i) shall not be deemed to be a Change in Control of
the Company; or

        (b)   The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving: individuals who, on
the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least 2/3rds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election, or nomination for election was previously so approved
(the "Continuing Directors"); or

        (c)   The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (i) a merger or consolidation which would result in both
(a) Continuing Directors continuing to constitute at least a majority of the
number of directors of the combined entity immediately following consummation of
such merger or consolidation, and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company's then
outstanding securities; provided that securities acquired directly from the
Company shall not be included unless the Person acquires additional securities
which, when added to the securities acquired directly from the Company, exceed
25% of the Company's then outstanding shares of common stock or the combined
voting power of the Company's then outstanding securities; and provided further
that any acquisition

--------------------------------------------------------------------------------




of securities by any Person in connection with a transaction described in
Section 2.1(c)(i) shall not be deemed to be a Change in Control of the Company;
or

        (d)   The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

        A transaction described in Section 2.1(c) which is not a Change in
Control of the Company solely due to the operation of Subsection 2.1(c)(i)(a)
will nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

        For purposes of this section, "Beneficial Owner" shall have the meaning
set forth in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act").

        For purposes of this section, "Person" shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that "Person" shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (v) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of the
Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person as of the first date on which the individual,
person or group becomes required to or does report its ownership on
Schedule 13D.

        2.2   Committee. The Executive Compensation Committee of the Company's
Board of Directors or any successor to the Committee.

        2.3   Compensation. A Participant's salary, commission, bonus, and other
payments for personal services rendered by a Participant to the Company during a
calendar year. Compensation shall not include any amounts paid by the Company to
a Participant that are not strictly in consideration for personal services, such
as expense reimbursement, cost-of-living allowance, education allowance, premium
on excess group life insurance, or any Company contribution to the Pension Plan
or the Savings and Supplemental Retirement Plan, and the fact that an amount
constitutes taxable income to the Participant shall not be controlling for this
purpose. Compensation shall not include any taxable income realized by, or
payments made to, an employee as a result of the grant or exercise of an option
to acquire stock of the Company or as a result of the disposition of such stock
and shall not include compensation resulting from any long-term incentive plans
such as the Company's Performance Share Plan.

2

--------------------------------------------------------------------------------




        2.4   Deferred Compensation Agreement. A written agreement between a
Participant and the Company, whereby a Participant agrees to defer a portion of
his or her Compensation pursuant to the provisions of the Plan, and the Company
agrees to make benefit payments in accordance with the provisions of the Plan.

        2.5   Deferred Compensation and Benefits Trust. The irrevocable trust
(the "DCB Trust") established by the Company with an independent trustee for the
benefit of persons entitled to receive payments or benefits hereunder, the
assets of which will be subject to claims of the Company's creditors in the
event of bankruptcy or insolvency.

        2.6   Disability. A condition that totally and continuously prevents the
Participant, for at least 6 consecutive months, from engaging in an "occupation"
for remuneration or profit. During the first 24 months of Disability,
"occupation" means the Participant's occupation at the time the Disability
began. After that period, "occupation" means any occupation for which the
Participant is or becomes reasonably fitted by education, training, or
experience. Notwithstanding the foregoing, a Disability shall not exist for
purposes of this Plan if the Participant fails to qualify for Disability
benefits under the Social Security Act, unless the Committee determines, in its
sole discretion, that a Disability exists.

        2.7   Early Retirement Date. The date of a Participant's Termination of
Employment for reasons other than death, total disability (as defined in the
Pension Plan), or disciplinary reasons (as that term is used for purposes of the
Company's Corporate Policy 10.2, Termination of Employment) before attaining age
65 but after attaining age 55, and after completing 10 years of service (as
defined in the Pension Plan). For purposes of this section, a Participant's age
and years of service shall be determined by taking into account any imputation
of age or service permitted under any special early retirement program offered
by the Company and applicable to the Participant.

        2.8   Executive Officer. The Chairman of the Board and Chief Executive
Officer, the President and Chief Operating Officer, any Executive Vice
President, any Senior Vice President, any Vice President, the Secretary, the
Treasurer, or the Controller of the Company.

        2.9   Normal Retirement Date. The first day of the month on or after a
Participant's 65th birthday.

        2.10 Participant. An Executive Officer who has entered into a written
Deferred Compensation Agreement with the Company in accordance with the
provisions of the Plan.

        2.11 Pension Plan. The Boise Cascade Corporation Pension Plan for
Salaried Employees, as amended from time to time.

        2.12 Service. Service as earned and credited under the Pension Plan.

        2.13 Termination of Employment. The Participant's ceasing to be employed
by the Company for any reason whatsoever, whether voluntarily or involuntarily,
including by reason of early retirement, normal retirement, death or disability,
provided that transfer from the Company to a subsidiary or parent of the Company
shall not be deemed a Termination of Employment for purposes of this Plan.

        3.     Administration and Interpretation of the Plan. The Committee
shall have final discretion, responsibility, and authority to administer and
interpret the Plan. This includes the discretion and authority to determine all
questions of fact, eligibility, or benefits relating to the Plan. The Committee
may also adopt any rules it deems necessary to administer the Plan. The
Committee's responsibilities for administration and interpretation of the Plan
shall be exercised by Company employees who have been assigned those
responsibilities by the Company's management. Any Company employee exercising
responsibilities relating to the Plan in accordance with this section shall be
deemed to have been delegated the discretionary authority vested in the
Committee with respect to those responsibilities,

3

--------------------------------------------------------------------------------

unless limited in writing by the Committee. Any Participant may appeal any
action or decision of these employees to the Company's General Counsel and may
request that the Committee reconsider decisions of the General Counsel. Any
interpretation by the Committee shall be final and binding on the Participants.

        4.     Participant Compensation Deferral.

        4.1   Compensation Reduction. Prior to January 1, 1983, an Executive
Officer who wishes to participate in the Plan shall execute a written Deferred
Compensation Agreement, in the format provided by the Company, whereby the
Executive Officer elects to defer a portion of his or her Compensation otherwise
earned and payable on or after January 1, 1983. The amount of annual
Compensation to be deferred shall be in whole percentage increments of not less
than 6% nor greater than 10% of Compensation. The period during which
Compensation is reduced shall be the 4 calendar years immediately following
1982. The amount deferred shall result in corresponding reductions in the
Compensation payable to a Participant.

        4.2   Participation After January 1, 1983. An Executive Officer who
first attains such status subsequent to January 1, 1983, and prior to January 1,
1987, shall be entitled to participate in the Plan for 4 full calendar years
after being elected an Executive Officer and shall be bound by all the other
terms and conditions of the Plan. An Executive Officer who, although eligible,
elects not to participate in the Plan, may subsequently and with the approval of
the Company become a Participant before January 1, 1987, for such a period of
time, up to and including 4 full calendar years from the commencement of
participation, as may be approved by the Company, in which case he or she shall
be bound by all the other terms and conditions of the Plan.

        4.3   Alteration of Compensation Deferral. The amount of Compensation to
be deferred, once selected by a Participant, shall be irrevocable except upon
written approval by the Committee. A request to alter the amount of Compensation
deferred shall be submitted by a Participant in writing to the Committee prior
to January 1 of the year that such modification is requested and shall detail
the reasons for the modification. If a modification of the deferral amount is
granted by the Committee, the modification shall be effective for all future
years of participation; and all benefits under the Plan shall be adjusted to
reflect the new deferred amount and also to reflect any costs incurred by the
Company to effect the adjusted benefits payable to the Participant.

        4.4   Company Contribution. The Company shall, at the election of a
Participant, contribute an additional amount equal to 3.6% (however, effective
July 1, 1989, this amount shall be increased to 4.2%) of the Participant's
Compensation to the Plan, to be used to provide benefits as specified in the
Deferred Compensation Agreement. If a Participant elects to have such amount
contributed under the Deferred Compensation Agreement, the Company shall not
make any matching contribution for such Participant under the Company Savings
and Supplemental Retirement Plan.

        4.5   Continuation of Contribution. Should there be a Termination of
Employment by a Participant prior to having completed the entire period of
participation determined in accordance with Sections 4.1 or 4.2, the Participant
may elect, subject to the approval of the Committee, to continue contributing to
the Plan at the same rate in effect upon Termination of Employment for such
period of time, up to and including the entire period of participation
determined in accordance with Sections 4.1 or 4.2, as may be approved by the
Committee, in which case he or she will continue to be a Participant and be
bound by all the other terms and conditions of the Plan. In any such case, the
Company may continue its contributions or may require the Participant to
contribute the amounts formerly contributed by the Company.

        5.     Payment of Deferred Amounts.

        5.1   Normal Benefit. Unless a Participant is otherwise receiving a
benefit under this Plan, and except as provided in this section, the Company
shall pay to a Participant in 180 equal monthly

4

--------------------------------------------------------------------------------

installments commencing on the Participant's Normal Retirement Date, as
compensation earned for services rendered prior to such date, the Normal Benefit
amount specified in the Deferred Compensation Agreement (the "Normal Benefit").
If a Participant is employed by the Company after attaining age 65, payment of
the Normal Benefit shall commence on the first day of the month following the
Participant's Termination of Employment.

        5.2   Payment Upon Death After Normal Retirement. If a Participant
entitled to the Normal Benefit dies after his or her Normal Retirement Date, his
or her beneficiary shall receive any Normal Benefit payments that would have
been paid to the Participant. In lieu of the monthly Normal Benefit payments,
upon the request of the Participant's beneficiary, the Committee may, in its
discretion, approve an actuarially determined equivalent lump-sum payment to the
Participant's beneficiary.

        5.3   Early Benefit. If a Participant terminates employment on an Early
Retirement Date, the Company shall pay to the Participant, in 180 equal monthly
installments commencing on the first day of the month coincident with or next
following the Early Retirement Date, as compensation earned for services
rendered prior to such time, the Early Benefit amount specified in the Deferred
Compensation Agreement corresponding to the Participant's age on his or her
Early Retirement Date or an amount actuarially determined if a Participant's
Early Benefit is not specified for that age (the "Early Benefit"). Subject to
approval by the Committee, a Participant may elect to defer commencement of
payment of the Early Benefit. This election shall be in writing and submitted to
the Committee prior to January 1 of the year of the Participant's Early
Retirement Date, and at least 30 days prior to the Participant's Early
Retirement Date. If a Participant makes such an election, the Company shall pay
the Participant in 180 equal monthly installments the Early Benefit specified in
the Deferred Compensation Agreement corresponding to the Participant's age on
the date to which the deferral has been made or an amount actuarially determined
if a Participant's Early Benefit is not specified for that age—or if a
Participant elects to defer payment of such benefit past the first day of month
after attaining age 65, the Normal Benefit. If a Participant dies before
receiving 180 monthly Early Benefit payments, his or her beneficiary shall
receive any unpaid Early Benefits that would have been paid to the Participant.
In lieu of the monthly Early Benefit payments, upon the request of the
Participant's beneficiary, the Committee may, in its discretion, approve an
actuarially determined equivalent lump-sum payment to the Participant's
beneficiary.

        A Participant who terminates employment prior to attaining age 55, but
who has completed 10 years of service, may elect, subject to approval by the
Company, to commence receiving an Early Benefit at any time between ages 55 and
65, in accordance with the provisions of this section. This election shall be in
writing and submitted to the Committee prior to the end of the calendar year
preceding the year in which the Participant elects to commence receiving the
Early Benefit.

        The provisions of this Section 5.3 shall apply to a Participant who is
continuing to make contributions pursuant to Section 4.5, except that such
Participant shall be deemed for this purpose only to have terminated employment
upon the expiration of the period of continued participation as determined in
accordance with Section 4.5.

        Notwithstanding any provision in this Plan to the contrary, an Executive
Officer or Beneficiary may request at any time a single lump-sum payment of his
or her benefit described under the Plan. This request must be made in writing to
the Committee. The lump-sum payment shall be made within 30 days of the date on
which the request for distribution is received. The amount of the payment shall
be equal to (i) the actuarial equivalent of the benefit described under Sections
5.1, 5.2, or 5.3 as determined by the same actuarial adjustment used under the
Pension Plan with respect to the determination of the amount payable as a
lump-sum distribution, using the assumptions used for purposes of calculating
such present values under the Pension Plan and 120% of the applicable PBGC

5

--------------------------------------------------------------------------------


interest rate (the "Plan Benefit"), and reduced by (ii) an amount equal to 10%
of the Plan Benefit. This lump-sum payment shall be subject to withholding of
federal, state, and other taxes to the extent applicable. If a request is made
under this provision, the Participant shall not be eligible to participate in
any nonqualified deferred compensation plan maintained by the Company, including
this Plan, for a period of 12 months after such request is made. In addition, in
such event any deferred compensation agreement pursuant to any nonqualified
deferred compensation plan of the Company shall not be effective with respect to
compensation payable to the Participant during this 12-month period.

        5.4   Disability Benefit. If a Participant terminates employment with
the Company prior to attaining age 65 due to a Disability, the Company shall pay
the Participant, in monthly installments commencing on the first day of the
seventh consecutive month following the Participant's Disability, the Disability
Benefit specified in the Deferred Compensation Agreement until the Participant
attains his or her Normal Retirement Date or ceases to be totally and
continuously disabled (the "Disability Benefit"). After a Participant who is
receiving a Disability Benefit attains his or her Normal Retirement Date, he or
she shall be entitled to the Normal Benefit. If a Participant dies while
receiving a Disability Benefit, the Participant's beneficiary shall receive the
Survivor's Benefit pursuant to Section 5.6.

        5.5   Termination Benefit. Except as provided in Sections 5.3, 5.4, and
5.6, upon a Participant's Termination of Employment prior to completing 1 year
of participation in the Plan, the Company shall pay to a Participant, as
Compensation earned for services rendered, a lump-sum amount equal to: (i) the
amount of Compensation deferred pursuant to the Participant's Deferred
Compensation Agreement, plus interest on the amount deferred at the Bank of
America prime interest rate as of the first business day of that calendar year,
compounded annually from the dates of the deferrals; and (ii) any Company
contribution credited on behalf of the Participant if the Participant is fully
vested in the Company Savings and Supplemental Retirement Plan, plus interest at
the Bank of America prime interest rate as of the first business day of that
calendar year, compounded annually from the dates of contribution. Such payment
shall be made within 60 days following Termination of Employment.

        If Termination of Employment occurs after 1 year of participation in the
Plan, the benefits provided in Sections 5.1, 5.2, 5.3, and 5.7 shall be
multiplied by a percentage corresponding to the years of participation in the
Plan, based on the following schedule:

Years of Participation


--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

1 but less than 2   75 2 but less than 3   85 3 but less than 4   93 4 and Over
  100

        5.6   Survivor's Benefit. If a Participant dies while employed by the
Company, or after Termination of Employment if receiving a Disability Benefit,
or if eligible for (but not yet receiving) an Early Benefit or Normal Benefit,
the Company shall pay to the Participant's beneficiary, in equal monthly
installments commencing on the first day of the month after the Participant's
death, the Survivor's Benefit specified in the Deferred Compensation Agreement
until the Participant would have attained age 65; however, such payments shall
continue in any event for at least 180 months.

        5.7   Proportionate Benefit. All benefits payable under this Section 5
shall be proportionately adjusted by a fraction, the numerator of which is the
actual dollar amount deferred by a Participant and the denominator of which is
the product of the Stated Deferral specified in the Deferred Compensation
Agreement multiplied by four. For the purpose of determining the benefit payable
under Sections 5.4 or 5.6, in the event of Disability, or death prior to
January 1, 1987, the

6

--------------------------------------------------------------------------------




denominator of the above-referenced fraction shall be the product of the Stated
Deferral specified in the Deferred Compensation Agreement multiplied by the
actual years (and fractions thereof) of deferral.

        5.8   Recipients of Payments; Designation of Beneficiary. All payments
to be made by the Company shall be made to the Participant, if living. In the
event of a Participant's death prior to the receipt of all benefit payments, all
subsequent payments to be made under the Plan shall be to the beneficiary or
beneficiaries of the Participant. The Participant shall designate a beneficiary
by filing a written notice of such designation with the Company in such form as
the Company may prescribe. If no designation shall be in effect at the time when
any benefits payable under this Plan shall become due, the beneficiary shall be
the spouse of the Participant, or if no spouse is then living, the
representatives of the Participant's estate.

        5.9   Deferred Compensation and Benefits Trust. Upon the occurrence of a
Change in Control of the Company or at any time thereafter, the Company, in its
sole discretion, may transfer to the DCB Trust cash, marketable securities, or
other property acceptable to the trustee to pay the Company's obligations under
this Plan in whole or in part (the "Funding Amount"). Any cash, marketable
securities, and other property so transferred shall be held, managed, and
disbursed by the trustee subject to and in accordance with the terms of the DCB
Trust. In addition, from time to time, the Company may make additional transfers
of cash, marketable securities, or other property acceptable to the trustee as
desired by the Company in its sole discretion to maintain or increase the
Funding Amount with respect to this Plan. The assets of the DCB Trust, if any,
shall be used to pay benefits under this Plan, except to the extent the Company
pays such benefits. The Company and any successor shall continue to be liable
for the ultimate payment of those benefits.

        6.     Miscellaneous.

        6.1   Assignability. A Participant's rights and interests under the Plan
may not be assigned or transferred except, in the event of the Participant's
death, to his or her designated beneficiary, or in the absence of a designation,
by will or to his or her legal representative.

        6.2   Employment Not Guaranteed. This Plan is not intended to and does
not create a contract of employment in any manner. Employment with the Company
is at will, which means that either the employee or the Company may end the
employment relationship at any time and for any reason. Nothing in this Plan
changes or should be construed as changing that at-will relationship.

        6.3   Taxes. The Company shall deduct from all payments made under this
Plan all applicable federal or state taxes required by law to be withheld.

        6.4   Construction. The Plan shall be construed according to the laws of
the state of Idaho.

        6.5   Form of Communication. Any election, application, claim, notice,
or other communication required or permitted to be made by a Participant to the
Committee or the Company shall be made in writing and in such form as the
Company may prescribe. Such communication shall be effective upon receipt by the
Company's Salaried and Executive Compensation Manager at 1111 West Jefferson
Street, P.O. Box 50, Boise, Idaho 83728-0001.

        7.     No Reduction in Pension Benefit. To compensate a Participant for
any reduction in pension benefits under the Pension Plan which may result from a
Participant's deferring Compensation under this Plan, the Company shall pay to
the Participant an amount equal to the reduction in pension benefits in the same
manner and at the same time as such reduced benefits would have been paid under
the Pension Plan.

        8.     Amendment and Termination. The Company, acting through its Board
of Directors or any committee of the Board, may, at its sole discretion, amend
or terminate the Plan at any time, provided

7

--------------------------------------------------------------------------------


that the amendment or termination shall not adversely affect the vested or
accrued rights or benefits of any Participant without the Participant's prior
consent.

        9.     Claims Procedure.

        9.1   In General. Claims for benefits under the Plan, other than claims
for Disability benefits under Section 5.4, shall be filed in writing, within
90 days after the event giving rise to a claim, with the Company's Compensation
Manager, who shall have absolute discretion to interpret and apply the Plan,
evaluate the facts and circumstances, and make a determination with respect to
the claim in the name and on behalf of the Company. The claim shall include a
statement of all facts the Participant believes relevant to the claim and copies
of all documents, materials, or other evidence that the Participant believes
relevant to the claim. Written notice of the disposition of a claim shall be
furnished to the Participant within 90 days after the application is filed. This
90-day period may be extended an additional 90 days for special circumstances by
the Compensation Manager, in his or her sole discretion, by providing written
notice of the extension to the claimant prior to the expiration of the original
90-day period. If the claim is denied, the Manager shall notify the claimant in
writing. This written notice shall:

•state the specific reasons for the denial,

•refer to the provisions of the Plan on which the determination is based,

•describe any additional material or information necessary for the claimant to
perfect the claim and explain why the information is necessary,

•explain how the claimant may submit the claim for review and state applicable
time limits, and

•state the claimant's right to bring an action under section 502(a) of ERISA
following an adverse determination on review.

        9.2   Disability Claims. Claims for Disability benefits under
Section 5.4 of the Plan shall be filed in writing, within 90 days after the
event giving rise to a claim, with the Company's Compensation Manager, who shall
have absolute discretion to interpret and apply the Plan, evaluate the facts and
circumstances, and make a determination with respect to the claim in the name
and on behalf of the Company. The claim shall include a statement of all facts
the Participant believes relevant to the claim and copies of all documents,
materials, or other evidence that the Participant believes relevant to the
claim. Written notice of the disposition of a claim shall be furnished to the
Participant within 45 days after the application is filed. This 45-day period
may be extended for up to two additional 30-day periods by the Compensation
Manager, in his or her sole discretion, in each case for reasons beyond the
Plan's control and by providing written notice of the extension to the claimant
prior to the expiration of the current period. If additional information is
needed from the Participant in order to make a decision on the claim, the
Manager will notify the Participant of the information needed and the
Participant will have 45 days to provide the requested information. If the claim
is denied, the Manager shall notify the claimant in writing. This written notice
shall:

•state the specific reasons for the denial,

•refer to the provisions of the Plan on which the determination is based,

•describe any additional material or information necessary for the claimant to
perfect the claim and explain why the information is necessary,

•explain how the claimant may submit the claim for review and state applicable
time limits,

•if an internal rule or guideline was relied upon, state that an internal rule
or guideline was relied upon and that a copy of the rule or guideline will be
provided at no charge upon request,

8

--------------------------------------------------------------------------------

•if the denial is based on a medical necessity or experimental treatment
exclusion, state that an explanation of the scientific or clinical judgment,
applying the terms of the plan to the claimant's circumstances, will be provided
at no charge upon request, and

•state the claimant's right to bring an action under section 502(a) of ERISA
following an adverse determination on review.

        10.   Claims Review Procedure.

        10.1 In General. Any Participant, former Participant, or Beneficiary of
either, who has been denied a benefit claim, other than a claim for Disability
benefits under Section 5.4 of the Plan, shall be entitled, upon written request,
to access to or copies of all documents and records relevant to his or claim,
and to a review of his or her denied claim. A request for review, together with
a written statement of the claimant's position and any other comments,
documents, records or information that the claimant believes relevant to his or
her claim, shall be filed no later than 60 days after receipt of the written
notification provided for in Section 9.1, and shall be filed with the Company's
Compensation Manager. The Manager shall promptly inform the Company's senior
human resources officer, who shall be the named fiduciary of the Plan for
purposes of claim review. The senior human resources officer shall make his or
her decision, in writing, within 60 days after receipt of the claimant's request
for review. This 60-day period may be extended an additional 60 days if, in the
senior human resources officer's sole discretion, special circumstances warrant
the extension and if the senior human resources officer provides written notice
of the extension to the claimant prior to the expiration of the original 60-day
period. The written decision shall be final and binding on all parties and
shall:

•state the facts and specific reasons for the decision,

•refer to the Plan provisions upon which the decision is based,

•state that the Participant is entitled to receive at no charge and upon request
reasonable access to and copies of all documents, records, and other information
relevant to the claim, and

•state the claimant's right to bring an action under section 502(a) of ERISA.

        10.2 Disability Claims. Any Participant, former Participant, or
Beneficiary of either, who has been denied a claim for Disability benefits under
Section 5.4 of the Plan, shall be entitled, upon written request, to access to
or copies of all documents and records relevant to his or claim, and to a review
of his or her denied claim. A request for review, together with a written
statement of the claimant's position and any other comments, documents, records
or information that the claimant believes relevant to his or her claim, shall be
filed with the Company's Compensation Manager no later than 180 days after
receipt of the written notification provided for in Section 9.2. The Manager
shall promptly inform the Company's senior human resources officer, who shall be
the named fiduciary of the Plan for purposes of claim review. The senior human
resources officer shall make his or her decision, in writing, within 45 days
after receiving the claimant's request for review. This 45-day period may be
extended an additional 45 days if special circumstances warrant the extension
and if the senior human resources officer provides written notice of the
extension to the claimant prior to the expiration of the original 45-day period.
The written decision shall be final and binding on all parties and shall:

•state the facts and specific reasons for the decision,

•refer to the Plan provisions upon which the decision is based,

•state that the Participant is entitled to receive at no charge and upon request
reasonable access to and copies of all documents, records, and other information
relevant to the claim,

9

--------------------------------------------------------------------------------

•indicate whether any rule, guideline, protocol or criterion was relied on in
the decision and, if so, that a copy of such rule, guideline, protocol or
criterion will be provided at no charge upon request,

•if the denial is based on a medical necessity or experimental treatment
exclusion, state that an explanation of the scientific or clinical judgment,
applying the terms of the plan to the claimant's circumstances, will be provided
at no charge upon request, and

•state the claimant's right to bring an action under section 502(a) of ERISA.

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4



BOISE CASCADE CORPORATION 1982 EXECUTIVE OFFICER DEFERRED COMPENSATION PLAN (As
Amended Through September 26, 2003)
